Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 18 and 20 have been examined. Claim 19 has been canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 8, and 17 – 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Herr (3,485,314). In regard to claim 1, Herr discloses a transporting apparatus comprising, a standing platform adapted for a user to stand on and wherein the standing platform has at least two wheels rotatably connected to a rear area of the standing platform (Fig. 1, item 74), a carrying means (Fig. 1, item 50), a base (Fig. 1, item 22) including at least two drive wheels rotatably coupled to a rear area of .
In regard to claims 2 and 3, Herr discloses wherein the transporting apparatus has a steering 20mechanism and wherein the steering mechanism is a steering bar, handle bars or a steering wheel (Fig. 1, item 38).
In regard to claim 4, Herr discloses wherein the accelerating means is a lever or a foot pedal (Fig. 1 & column 3, lines 1 – 4).
In regard to claim 5, Herr discloses wherein the carrying means is connected to the base (Fig. 1).
In regard to claim 8, Herr discloses wherein the carrying means is located at a front of the transporting apparatus (Fig. 1).
In regard to claim 17, Herr discloses wherein the apparatus has breaking means (column 3, lines 1 – 4).
In regard to claim 18, Herr discloses wherein the standing platform is connected to 35the base by a towing bar (Fig. 5, item 76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  are rejected under 35 U.S.C. 103 as being unpatentable over Herr (3,485,314) as applied to claims 1 – 5, 8, and 17 – 18 above, and further in view of Hayashi et al. (2018/0215404). Herr does not disclose the transporting apparatus being a three wheeled wheelbarrow. In regard to claim 6, Hayashi discloses wherein the carrying means has one wheel 30connected to a front of the transporting apparatus (Fig. 2B).
In regard to claim 7, Hayashi discloses wherein the carrying means is a bucket of a wheelbarrow (Fig. 2B).
In regard to claim 10, Hayashi discloses wherein the drive motor is electric (paragraph 37).
In regard to claim 11, Hayashi discloses wherein the drive motor is a mobility scooter motor (the recitation of a motor being designated as a mobility scooter motor is considered to be a recitation of intended use; it has been held that a recitation with respect of the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations – Ex parte Masham, 2 USPQ2d 1647 (1987)).
In regard to claim 13, Hayashi discloses wherein the transporting apparatus has a control housing (Fig. 1, item 60).
In regard to claim 15, Hayashi discloses wherein the apparatus has a means to control speed and wherein the means to control speed is located in the control housing (Fig. 6, item 80 & paragraph 78).
In regard to claim 16, Hayashi discloses wherein the transporting apparatus has a means to control speed and wherein the means to control speed is located in the control housing and wherein the means to control speed is a dial which is adapted such that if the dial is turned clockwise this increases the speed and when the dial is turned anti-clockwise this 30decreases the speed of the transporting apparatus (Fig. 6, item 80, wherein Official Notice was taken that the use of rheostat style switches is old and well known in the art, and one of ordinary skill would be well within their level of knowledge to 
In regard to claim 20, Hayashi discloses wherein the transporting apparatus has a reverse function (Fig. 3, item 94 & paragraph 62).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herr (3,485,314) in view of Hayashi et al. (2018/0215404)as applied to claims 1 – 8, 10 – 11, 13, and 15 – 20 above, and further in view of Bresnahan, Sr. et al. (2019/0071108). Herr in view of Hayashi does not disclose the use of a steering bar connected to handles. In regard to claim 9, Bresnahan discloses a transporting device comprising two handles (Fig. 2, items 17 and 18) and 5wherein a steering bar is connected to the handles (Fig. 2, item 9) and wherein the handles are connected to a base and to carrying means (Fig. 2, items 1 and 8) wherein the handles have a front wheel connected thereto (Fig. 2, item 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the steering bar of Bresnahan, to the transporting device of Herr in view of Hayashi, in order to allow a user to generate increased leverage while steering the device. This increases ease of use and lowers required strength for operation.

s 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herr (3,485,314) in view of Hayashi et al. (2018/0215404)as applied to claims 1 – 8, 10 – 11, 13, and 15 – 20 above, and further in view of Lin (2006/0070780). Herr in view of Hayashi does not disclose the batteries being rechargeable in situ. In regard to claim 12, Lin discloses a transporting device comprising having rechargeable 15battery (Fig. 1, item 7 & paragraph 18).
In regard to claim 14, Lin discloses a control housing 20and wherein the control housing has a recharging port which is arranged to recharge a battery (Fig. 1, item 61 & paragraph 21).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, Applicant argued that the age of one of the previous references precludes it from being used in a combination rejection with a more recent reference. This argument could also be used in relation to the current rejections. In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618